DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on June 30, 202, claims 1-20 are presently pending in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 have been received and considered by the examine r.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleiss et al (US Pub. 2015/0316918) (Eff filing date of app: 6/29/2015) (Hereinafter Schleiss) in view of 
Penilla el al (US Pub. 2017/0103327) (Eff filing date of Provisional app: 4/22/2011) (Hereinafter Penilla).

As to claim 1, Schleiss teaches one or more non-transitory computer readable media containing program instructions that, when executed by one or more processors (see p. 49. “When implemented, any of the software described herein may be stored in any computer readable memory such as…”), cause the one or more processors to perform operations comprising: 
generating a database of interconnected smart entities (see p. 23, “The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains, like manufacturer, revision, name, type, etc. A data store 53b may store variable or changing data, such as parameter data, status data, input and output data, or other data about the entity to which the smart process object” and p. 30, “the matrix 52 may be created prior to execution of process flow modules and may define for the smart links the interconnections between the different devices within the plant arid, therefore, the interconnections between the different smart process objects.”), the smart entities comprising sensor object entities representing each of the plurality of sensors and data entities representing measurements received from the sensors (see p. 3, “The field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., temperature, pressure, level and flow rate sensors), are located within the process environment and perform process functions such as opening or closing valves, measuring process parameters, …, receive signals indicative of process measurements made by the field devices”), the smart entities being interconnected by relational objects indicating relationships between the sensor object entities and the data entities (see p. 8, “An operator workstation or other computer runs an execution engine that executes process flow modules made up of interconnected smart process objects, each of which displays information about a particular entity within the process and which may include behavior or methods that can be used to detect conditions within the plant.” and p. 30, “the matrix 52 may be created prior to execution of process flow modules and may define for the smart links the interconnections between the different devices within the plant arid, therefore, the interconnections between the different smart process objects.”) (see p. 23, where he teaches how te data that relates the sensor object with the data entities is store and associated).
Schleiss teaches a sensor output (see p. 40) but does not expressly teach receiving a new measurement from a first sensor of the plurality of sensors;  
identifying a first data entity from a relational object for the first sensor, the first data entity comprising a plurality of past measurements received from the first sensor;  and 
modifying the first data entity within the database of smart entities to include the new 
measurement received from the first sensor. 
Penilla teaches processing  data from data producing object, see abstract, in which he teaches receiving a new measurement from a first sensor of the plurality of sensors (see p.6, “For example, a vehicle can have a multitude of objects that capture information from sensors”; p. 7-8, data producing object will yield new data);  
identifying a first data entity from a relational object for the first sensor, the first data entity comprising a plurality of past measurements received from the first sensor (see p. 7 and 12, “This example method includes receiving a data stream from the vehicle entity, where the data stream from the vehicle entity includes metadata from one or more data producing objects of the vehicle entity.  And, receiving a data stream from the home entity, where the data stream 
modifying the first data entity within the database of smart entities to include the new 
measurement received from the first sensor (see p. 8, “data producing objects will yield new data that can provide useful assistance to a user.” and p. 125) (also see p. 19 and 294, where new information and updated data will be store for future analysis). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Schleiss by the teaching of Penilla, receiving a new measurement…, would enable the method to identify when something in the smart entity change or a possible failure of entity. “A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices.” (see p. 88).
 
As to claim 2, Schleiss as modified teaches wherein the instructions cause the one or more processors to: 
periodically receive new measurements from the first sensor;  and update the first data 
entity each time a new measurement from the first sensor is received (see Penilla p. 257 and 268, “communicated to cloud services 120 periodically, continuously, or on some 
schedule.” And 357-359). 
 
Schleiss as modified teaches wherein the first sensor is configured to send the new measurement to the cloud computing system in response to detecting an event;  wherein the instructions cause the one or more processors to update the first data entity to include a data value representative of the event (see Penilla p. 257 and 268, “communicated to cloud services 120 periodically, continuously, or on some schedule.” and 357-359 “[0359] … For example, the data type can be identified as data coming from a motion sensor or data coming from a vehicle GPS, or the like, and the metadata for the specific DPO will simply identify the state, information regarding the DPO operation, or any other information that can be identified and is classified as metadata.  [0360] As the entity vector data 908 or simply metadata is collected from the various data streams, the data is passed to an entity metadata selection unit 912.  This information is being passed to the entity metadata selecting and 912 in substantial real-time for analysis of the data that is being received.  As used herein, substantial real-time means that once the data is received from the data producing entities, the data can then be processed by the cloud ...”). 
 
As to claim 4, Schleiss as modified teaches wherein the new measurement from the first sensor is received in a first protocol or format, the instructions further causing the one or more processors to: 
receive another new measurement from a second sensor of the plurality of sensors, wherein the new measurement from the second sensor is received in a second protocol or format (see Penilla p. 9-10, other sensors object);  
Penilla p . 229 and 250, display information in various formats);  and 
convert the new measurement from the second sensor from the second protocol or format into the third protocol or format (see Penilla p . 229 and 250, display information in various formats and p. 357, “which means that the data is identified and formatted for a specific entity”). 
 
As to claim 5, Schleiss as modified teaches wherein each of the sensor object entities comprises a static attribute identifying a physical sensor represented by the sensor object entity and a dynamic attribute storing a most recent measurement received from the physical sensor (see Penilla fig. 24A-24B and p. 7-9 and 54, dynamic information, static information is the personal user information). 
 
As to claim 6, Schleiss as modified teaches wherein the first data entity comprises a static attribute identifying the first sensor and a dynamic attribute storing a most recent measurement received from the first sensor (see Penilla p. 7). 
 
As to claim 7, Schleiss as modified teaches wherein each of the relational objects comprises a first attribute identifying one of the sensor object entities and a second attribute identifying one of the data entities (see Penilla p. 7, “person's home or work location or school location.  At these home locations, users can have access to various types of data producing objects, such as lighting systems, alarm systems, camera systems, motion sensors, image sensors,…”). 

As to claim 8, Schleiss as modified teaches wherein modifying the first data entity comprises: 
using an attribute of the new measurement received from the first sensor to identify a first sensor object entity associated with the first sensor (see Penilla p. 12, “The method includes sending, in response to the specific action condition being satisfied, control information to the user account.  The logic associated with the user account determines when the control information is sent to the vehicle entity or the home entity for surfacing information or making a setting regarding the satisfied specific action condition.  Intersections can also be identified with user devices, that may be associated with the user account.”);  
identifying a first relational object connecting the first sensor object entity to the first data entity (see Penilla p. 3, “methods for identifying entities, such as vehicles, homes, devices, and other computing or data producing systems, and processing rules to identify when conditions exist in particular contexts to generate recommendations, alerts, send or make settings, or generally control information”);  and
    storing a value of the new measurement received from the first sensor in the 
first data entity identified by the first relational object (see Penilla p. 3, “Cloud processing is used to receive data streams from various devices, and the data streams are processed to identify 
metadata from the streams, and the metadata is examined to determine when particular rules are triggered.”). 
 
As to claim 9, Schleiss as modified teaches wherein the instructions further cause the one or more processors to: 

sensor (see Penilla p. 307, “In one embodiment, the partitioning of data streams into DUs (e.g., units of data having associated metadata and time information) enables identification of changes occurring within any one of streams of data.  That is, by detecting changes over time (e.g., comparing the metadata within the DUs)”); and 
calculate an average value from the plurality of past measurements stored in the shadow entity (see Penilla p. 299, “the data measured and used over time can be analyzed”). 
 
As to claim 10, Schleiss as modified teaches wherein the instructions further cause the one or more processors to: 
create a shadow entity to store the plurality of past measurements received from the first 
sensor (see Penilla p. 307, “In one embodiment, the partitioning of data streams into DUs (e.g., units of data having associated metadata and time information) enables identification of changes occurring within any one of streams of data.  That is, by detecting changes over time (e.g., comparing the metadata within the DUs)”); and 
calculate an abnormal value from the plurality of past measurements stored in the shadow entity (see Penilla p. 78 and 299, “the data measured and used over time can be analyzed”, p. 176 error information among others, p. 198, “In this example, certain information can be examined to determine what type of contextual recommendation can be provided to the user, and what type of contextual information can be provided based on learned behavior of the user, which provides a prediction of the type of information that may be most relevant to the user in the particular conte”).

.


Response to Arguments
Applicant's arguments filed June 30, 2021 with respect to the rejected claims in view 
of the cited references have been fully considered but they are not persuasive:

	In response to applicants’ arguments that “Schleiss and Penilla does not the smart entities being interconnected…; identifying a first data entity…; modifying the first data…”, the arguments have been fully considered but are not deemed persuasive, because Schleiss on paragraph 23 teaches the relationship between the sensor… because it explain that the object is associated with a particular entity, “The smart process object 42e includes a data store 53 that is used to store data received from or pertaining to the logical entity with which the smart process object 42e is associated.  The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains”.
Penilla in paragraphs 299 teaches, “The smart process object 42e includes a data store 53 that is used to store data received from or pertaining to the logical entity with which the smart process object 42e is associated.  The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains”. See also paragraphs 9, 182, and 185-186, where past data, data collected, etc.
Penilla in paragraph 19 and 294, he teaches updated data of the object entities and new data that will provide useful assistance to the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164